Citation Nr: 1031099	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-44 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a corneal scar in the 
left eye, outside the visual axis.

2.  Entitlement to service connection for blurred vision and 
photophobia of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's November 2003 
claim for entitlement to service connection for a left eye 
disorder.

The Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing) in his March 2005 substantive 
appeal.  In August 2005, VA sent the Veteran a letter informing 
him of the date and time of his scheduled hearing.  Nonetheless, 
the Veteran failed to appear at his hearing.  The appellant has 
neither given good cause for his failure to appear, nor asked 
that the hearing be rescheduled; therefore, the hearing request 
is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

In July 2007, the Board reopened and remanded this claim to the 
RO for additional development.  The Board again remanded this 
claim in September 2008.  The case has been returned to the Board 
for further appellate consideration.

The Board notes that this claim was originally construed as being 
for a left eye disorder.  The Board finds that greater 
specification of the issues is warranted in light of the March 
2010 VA examiner's conclusions, and in light of the decision by 
the United States Court of Appeals for Veterans Claims (Court) in 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to 
broadly construe the benefits sought by a Veteran).


FINDINGS OF FACT

1.  There is competent and credible evidence that the Veteran's 
corneal scar in the left eye, outside the visual axis, was caused 
by service.

2.  The Veteran's blurred vision and photophobia of the left eye 
are not shown by competent evidence to be related to his military 
service or to any incident therein.


CONCLUSIONS OF LAW

1.  The Veteran's corneal scar in the left eye, outside the 
visual axis, was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & West Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The Veteran's blurred vision and photophobia of the left eye 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated July 2001, December 2003, May 2005, August 2007, 
and October 2008, provided to the Veteran before the April 2004 
rating decision, the April 2008 supplemental statement of the 
case, and the April 2010 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of 
what evidence was needed to establish his claims, what VA would 
do and had done, and what evidence he should provide.  The 
letters also informed the Veteran that it was his responsibility 
to help VA obtain medical evidence or other non-government 
records necessary to support his claims.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in August 2007 and October 2008.  In this regard, after 
initially providing VA notice, followed by subsequent Dingess 
notice in August 2007 and October 2008, the RO readjudicated the 
claim in a supplemental statement of the case in April 2010.  
Thus, the timing defect in the notice has been rectified.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  In addition, the Veteran has never 
alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in July 2007, 
instructed the AOJ to provide the Veteran notice consistent with 
Dingess, and with a VA examination and etiological opinion 
regarding his left eye disorder.  In September 2008, the Board 
instructed the AOJ to obtain additional medical evidence since 
March 2008, to obtain an adequate VA examination and etiological 
opinion, and, if its determination remained unfavorable to the 
Veteran, to issue a new supplemental statement of the case.  The 
Board finds that the AOJ has complied with those instructions.  
It requested additional medical evidence in October 2008, 
obtained an adequate VA examination report in March 2010, and 
issued a new supplemental statement of the case in April 2010.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and available private treatment records have 
been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38
C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Analysis: Service Connection for a Corneal Scar in the Left Eye, 
Outside the Visual Axis, and Service Connection for Blurred 
Vision and Photophobia of the Left Eye

The Veteran contends in his November 2003 claim that "the scar 
that I have in my left eye was because of the foreign body" 
which entered his eye during his service in 1972.  In a December 
2003 letter, the Veteran reported that his VA doctor had told him 
that the scar tissue in his eye could be due to foreign matter.

The Veteran's service treatment records show that he indicated 
that he did not have, and had never had, eye trouble in his 
September 1971 Report of Medical History.  A clinician found the 
Veteran's eyes, ophthalmoscopic condition, pupils, and ocular 
motility were all normal on clinical evaluation in his September 
1971 enlistment examination.  In his July 1973 Report of Medical 
History, the Veteran indicated that he had, or had previously 
had, eye trouble.  A clinician found that the Veteran's eyes, 
ophthalmoscopic condition, pupils, and ocular motility were all 
normal on clinical evaluation in his July 1973 separation 
examination, but also noted that the Veteran reported "Eye 
trouble refers to foreign body in eye August 1972."

The Veteran's service treatment records also show that he 
complained about pain over his left eye in August 1973; however, 
the in-service clinician diagnosed him with a head cold at that 
time.  Furthermore, the March 2010 VA examiner reviewed this 
record and explained that the in-service clinician was treating 
the Veteran for a sinus infection or sinus congestion.

The Veteran's post-service VA treatment records show that he 
sought treatment in April 2001 because his eyes were sensitive to 
florescent light, he was seeing "worms" (i.e., visual 
obstructions) in his vision in his left eye, and he was having 
trouble focusing.  The VA optometrist diagnosed the Veteran with 
refractive error with presbyopia (a condition where the eye 
exhibits a progressively diminished ability to focus on near 
objects with age.)

A VA optometrist diagnosed the Veteran in October 2003 with 
resolving isolated cotton wool spots (CWS; puffy white patches on 
the retina attributable to damaged nerve fibers) OU (in both 
eyes), refractive error, and a small corneal scar OS (in the left 
eye).

VA provided the Veteran with an examination of his left eye 
condition in March 2008.  The VA examiner reviewed the claims 
file.  The Veteran reported that a metallic foreign body entered 
his left eye during service in an Air Force base in 1971 or 1972, 
and that since that time his left eye has blurred vision and is 
very sensitive to light.  The Veteran also reported that he had 
blurred vision and watering in both of his eyes.  The VA examiner 
found a small anterior stroma scar in the Veteran's left cornea.  
The VA examiner further found that the Veteran has a small scar 
in his left eye from a previous foreign body (FB), but that it is 
not in his visual axis.  The VA examiner noted that the Veteran's 
small corneal scar in the left eye "is healed," and that the 
Veteran "is correctable to 20/20 vision at both distance and 
near."

The template used by the March 2008 examiner indicated that the 
opinion sought was for "aggravation of [a] NSC [non service-
connected] condition by [a] SC [service-connected] condition."  
The Veteran, however, was not seeking service connection as 
secondary to any service-connected condition.  As a result of 
that request, the VA examiner opined that the Veteran "has not 
been diagnosed with glaucom[a]," and that "glaucoma suspect was 
less likely as not...aggravated by no [sic]."  In light of this 
inadequate etiological opinion, the Board remanded the claim for 
a new opinion.

VA provided the Veteran with a second examination of his left eye 
condition in March 2010.  The VA examiner, an optometrist, 
reviewed the claims file.  The Veteran reported that a metallic 
foreign body fell or blew into his left eye during service, and 
that it was removed in or around August 1972.  In contrast to his 
March 2008 VA examination, the Veteran reported that his blurred 
vision and photophobia began sometime after discharge from 
service.  He further noted that his blurred vision and 
photophobia were present in both eyes, and have worsened over 
time.

On examination, the March 2010 VA examiner found a faint metallic 
foreign body scar in the left eye; he diagnosed the Veteran with 
a peripheral corneal scar in the left eye.  The VA examiner also 
diagnosed the Veteran with Dry Eye Syndrome (DES) in both eyes, 
associated with blurred vision and photophobia.  With respect to 
the Veteran's scar, the VA examiner opined that the Veteran "has 
a corneal scar OS as a result of his metallic FB while in the 
service."  He further opined that this scar was "not in the 
[Veteran's] visual axis."  With respect to the Veteran's vision 
impairment and photophobia of the left eye, the VA examiner 
opined that the Veteran's "blurred vision/photophobia IS NOT 
CAUSED BY OR A RESULT OF metallic FB OS while in service."  
(Emphasis in original.)  He explained that the Veteran's corneal 
scar caused by the metallic foreign body in his left eye "is 
very small and not in the visual axis.  Therefore, it would not 
be causing the [Veteran's] symptoms of blurred vision and 
photophobia.  Furthermore, the [Veteran] reports this as a 
bilateral problem, and the scar is unilateral and couldn't affect 
the right eye."  The VA examiner further found that the 
Veteran's "complaints of intermittent blur and photophobia 
correlate with DES more than [with] any hx [history] of [a] FB."  
Furthermore, he noted that his opinion "is based on clinical 
experience and current literature."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the March 2010 VA examiner is so qualified, 
his medical findings constitute competent medical evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  The March 2010 VA examiner provided an etiological 
opinion that the Veteran's corneal scar in his left eye is 
attributable to a metallic foreign body in service, based on the 
history reported in his July 1973 separation examination.  The VA 
examiner also provided an etiological opinion that the Veteran's 
blurred vision and photophobia were not attributable to his time 
in service, based on the size and placement of the Veteran's 
scar; the fact that his symptoms were present in both eyes, 
whereas his scar is only present in his left eye; his impression 
that it was more likely that the Veteran's blurred vision and 
photophobia were attributable to Dry Eye Syndrome than to his 
injury in service; and his own clinical experience and review of 
current medical literature.  The Board further notes that the 
March 2010 VA examiner considered the Veteran's medical records 
and claims file in his reports.  Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
Consequently, his examination report is deemed adequate.

The Veteran is competent to observe, as he described to a VA 
examiner in March 2008, that his left eye has had blurred vision 
and sensitivity to light ever since a metallic foreign body 
entered it during service.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's statement 
that he has experienced blurred vision and sensitivity to light 
ever since a metallic foreign body entered it during service is 
outweighed by the evidence of record to the contrary.  First, in 
contrast to his statement to the March 2008 VA examiner, the 
Veteran told the March 2010 VA examiner that his blurred vision 
and photophobia began sometime after discharge from service.  
Second, the Veteran's Report of Medical History at separation 
from service indicates the presence of a foreign body in his eye 
in August 1972, but makes no mention of blurred vision or 
sensitivity to light.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that contemporaneous evidence has greater probative 
value than subsequently reported history).

The Board also ascribes greater probative weight to the VA 
examiner's etiological opinion than to the Veteran's contention 
that his current blurred vision and photophobia of the left eye 
was caused during service, because the VA examiner's 
determinations are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

The preponderance of the evidence must be against the claim for 
benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
Here, the Board finds that the evidence of record demonstrates 
that a metallic foreign body entered the Veteran's left eye 
during his time in service.  Additionally, there is competent 
medical evidence-including from the March 2010 VA examiner-to 
the effect that this foreign body caused a scar within the 
Veteran's left eye, outside of his visual axis.  Therefore, 
resolving all reasonable doubt in favor of the Veteran, service 
connection for a corneal scar in the left eye, outside the visual 
axis, is granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303.

The Veteran is not entitled to service connection for blurred 
vision and photophobia of the left eye based on the finding of a 
chronic disease, because he was not diagnosed with those 
conditions during service.  Additionally, service connection for 
blurred vision and photophobia of the left eye cannot be granted 
on the basis of continuity of symptomatology, because the most 
probative evidence of record indicates that the Veteran did not 
have blurred vision and photophobia of the left eye in service, 
or within any applicable presumptive period.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's blurred vision and photophobia of 
the left eye; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim for service connection for blurred vision and 
photophobia of the left eye is denied.


ORDER

Service connection for a corneal scar in the left eye, outside 
the visual axis, is granted.

Service connection for blurred vision and photophobia of the left 
eye is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


